Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
Suit was brought against defendant and one Smith, on an account for goods. The defendant pleaded accord and satisfaction, payment, etc. After prima facie proof of indebtedness made on the part of the plaintiffs, the defendants offered a receipt running to Bader, acknowledging payment in full, in gold dust and certain stocks, of all accounts and demands. To the introduction of this receipt, plaintiffs objected, on the ground that it did not purport to comprehend the indebtedness sued on. The objection was sustained. The defendants then offered, by witnesses, to prove that the real contract and agreement was that the general receipt and acquittance was intended to, and did embrace this account. But this was also objected to, and the proof excluded, on the ground that parol proof was inadmissible to vary the terms of the written contract.
In this ruling, the Judge erred. The receipt was not a contract. It is only an acknowledgment of the fact of the payment or satisfaction of a debt; and the rule which excludes parol evidence, to explain or even to contradict the instrument, does not hold in such cases. (1 Greenl. Ev. sec. 305.) There seems to be no difference in the principle between a payment in one medium or another.
But the receipt upon its face was general in terms, referring to all demands and accounts; and it would be pressing the rule with great rigor to hold in such cases that the party could not show that this comprehensive term, “ all accounts,” was designed to cover as well a firm as a personal indebtedness.
For the reason given, the judgment is reversed and cause remanded.